Citation Nr: 9915018	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-10 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran served in active service from July 1954 
to May 1957. 


FINDING OF FACT

There is no competent medical evidence which demonstrates an 
increase in severity during service of any preexisting back 
disorder or that a current back disorder has a nexus or 
relationship to the veteran's period of service or any 
incident which occurred therein.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a low back disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  A veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  See 38 U.S.C.A. §§ 1111, 1137 (West 
1991).  Clear and unmistakable evidence that the disability 
existed prior to service will rebut the presumption of sound 
condition.  See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b) (1998).  Additionally, a preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a), (b) 
(1998).  Clear and unmistakable evidence (evidence which is 
obvious or manifest) is required to rebut this presumption of 
aggravation.  See id.  Specifically, the United States Court 
of Appeals for Veterans Claims (Court) has held that 
intermittent or temporary flare-ups of a pre-existing injury 
or disease during service do not constitute aggravation.  
Rather, the underlying condition must have worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Furthermore, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, generally, one 
year, as in the case of arthritis.  See 38 U.S.C.A. § 1101, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Moreover, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his/her active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing 
the factual circumstances in Falzone v. Brown, 8 Vet. App. 
398 (1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements to well ground 
his/her claim(s).  First, there must be competent evidence of 
a current disability. Second, there must be medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury.  Lastly, there must be 
medical evidence of a nexus or relationship between the in-
service injury or disease and the current disability.  See 
Epps v. Brown, 9 Vet. App. 341 (1996).  In determining 
whether a claim is well grounded, the truthfulness of the 
evidence is presumed.  See Robinette v. Brown,     8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

With respect to the evidence of record, the veteran's service 
medical records include his entrance examination which 
indicates he had a normal spine.  As well, the service 
medical records include medical notations revealing the 
veteran was hospitalized from September 1955 to October 1955, 
time during which, under epidural anesthesia, he underwent a 
left inguinal hernioplasty.  He tolerated the procedure well 
and, within seven days of the surgery, he was completely 
ambulatory and was on light duty at the ward.  In addition, 
the veteran's discharge examination is negative for any 
spinal abnormalities or residuals of the epidural anesthesia.

As to the post-service medical evidence, the record includes 
medical records from Donald E. Frein, M.D., dated from June 
1975 to November 1984; records from James Oliphant, D.C., 
dated from May 1984 to June 1991; and records from Damon 
Travis, D.O., dated from July 1988 to August 1994.  These 
records note the veteran was examined and treated for various 
health problems including, but not limited to, recurrent low 
back pain and stiffness, lumbosacral strain, multiple joint 
osteoarthritis including the back, rheumatoid arthritis, and 
diabetes mellitus.

Furthermore, records from Robert C. Phillips, D.C., dated 
October 1963 note the veteran was treated for spasmotic 
torticollis.  As well, a September 1998 statement by Dr. 
Phillips indicates that, shortly after October 1963, he 
treated the veteran for severe low back pain at L4-L5.  Dr. 
Phillips statement also indicates he last treated the veteran 
for lumbalgia and sciatica in 1978 or 1979, and that given 
the chronicity of the veteran's condition, he did not think 
his 1979 episode was his last episode.

Lastly, the record includes various statements by the veteran 
and his presentative indicating he sustained a back injury 
prior to his service which was aggravated during his service, 
as well as that the veteran's current low back disorder is 
related to the spinal anesthesia he received during his 
service while undergoing a left inguinal hernia operation.  
In addition, the record includes statements by A. W. McClain, 
J. Harold Smith and Gary W. Carroll, all prior employers of 
the veteran, indicating that he had been employed by them 
during various periods of time between the late 1950s and 
early 1970s and that he had back problems at that time.  
Furthermore, the record includes statements by Virginia Lee, 
Don Rooney, Ben Cole, Robert Lynn and Joe Ann Osborn tending 
to link the veteran's current back disorder to his service.

After a review of the evidence of record, the Board finds 
that, as the record is devoid of clear and unmistakable 
medical evidence that the veteran was diagnosed with a back 
disorder prior to his entrance into the service, the 
presumption of sound condition is for application in this 
case.  See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b) (1998).  However, the Board also finds that the 
veteran has not submitted objective medical evidence showing 
that any current low back disorder was incurred in or 
aggravated by his period of service.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 3.303.  In addition, the evidence does 
not show that the veteran's multiple joint osteoarthritis, 
including the osteoarthritis of the back, became manifest to 
a compensable degree within a one year period of his 
discharge from service, and thus, he is not entitled to an 
award of service connection on a presumptive basis under 
38 C.F.R. § 3.307 and 3.309. 

Furthermore, even assuming that the veteran's back disorder 
was aggravated during his service, irrespective of whether 
the veteran's back disorder pre-existed his entrance into the 
service or whether his back disorder was aggravated by his 
in-service epidural anesthesia, he has failed to show, via 
competent medical evidence, that there is a link between his 
current back disorder and any inservice back symptomatology 
or medical procedure.  See Gonzales v. West, No. 95-1218 
(U.S. Vet. App. Jan. 20, 1998) (noting that in cases of in-
service aggravation, there must be competent evidence of a 
nexus between a current disorder and the in-service 
aggravation of that disorder).  Specifically, the veteran has 
failed to satisfy an essential element necessary to well 
ground his claim, which is the existence of a nexus between 
the current claimed low back disorder and his period of 
service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Moreover, the Board acknowledges that the September 1998 
statement by Dr. Phillips indicates the veteran suffered from 
a chronic low back problem, and that the evidence shows he 
has been continuously treated for low back problems since 
within a few years of his discharge from service to the 
present.  See 38 C.F.R. § 3.303(b) (1998).  However, the 
Board finds that the veteran has not met the requirement of 
38 C.F.R. § 3.303(b) because he has not established, via 
competent medical evidence, that his present low back 
disorder is related to his in-service epidural anesthesia or 
to any in-service symptomatology, or that it is otherwise 
related to his period of service.  See Clyburn v. West, No. 
97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing the 
factual circumstances in Falzone v. Brown, 8 Vet. App. 398 
(1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)); see 
also Savage v. Gober, 10 Vet. App. 488, 498 (1997).

Thus, in the absence of competent medical evidence to support 
the claim of service connection for a low back disorder, the 
Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, and the 
claim will be denied on that basis.  See 38 U.S.C.A. 
§ 5107(a).

In arriving at this conclusion, the Board has taken into 
consideration the various written statements submitted by the 
veteran, his representative, and the various persons named 
above, all tending to link his current low back disorder to 
his period of service.  While the Board acknowledges the 
sincerity of these statements, the Board notes that neither 
the veteran, his representative, nor the above mentioned 
individuals, as lay persons, are qualified to offer a medical 
opinion regarding the etiology of his low back disorder 
and/or are qualified to fulfill the nexus requirement.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit, supra, in which the Court held that a veteran does 
not meet the burden of presenting evidence of a well grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer such medical opinions).  See 
generally Clyburn v. West, No. 97-1321 (U.S. Vet. App. April 
2, 1999). 

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence that would well ground his 
claim of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.

The Board acknowledges that the record shows the veteran was 
treated for his back problems by Dr. K. J. Highley and D. 
Freeman, as well as that RO attempted to obtain the medical 
records from these private health care providers via 
correspondence dated October 1997.  In this respect, the 
Board notes that it is the veteran's ultimate responsibility 
to provide the medical records of these private health care 
providers, and suggests to the veteran to submit such private 
records as they may assist him in well grounding his claim of 
service connection.  See 38 U.S.C.A. § 5103 (West 1991); see 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

Moreover, the Board acknowledges that the claims file 
contains records from the Social Security Administration 
(SSA) indicating the veteran was awarded SSA benefits due to 
pain secondary to osteoarthritis, non-insulin dependent 
diabetes mellitus, and testicular difficulty.  In this 
regard, the Board finds that, as the claims file does not 
contain any indication that the veteran's SSA records, if 
obtained by the VA, would support a conclusion that the 
veteran's back disorder is related to his period of active 
service, the VA is under no duty to obtain such records.  See 
generally McKnight, supra.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well grounded 
claim of service connection, and the reasons for which his 
claim has failed.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a low back disorder is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

